Title: From Thomas Jefferson to Lucy Ludwell Paradise, 10 September 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris Sep. 10. 1789.

I am to acknolege the receipt of your favor of July 18. and that by the last post. Having now received my leave of absence I wait for nothing but a vessel bound from some convenient port in France to some convenient one in America. I trust such a one will occur by the end of the equinox which is as soon as I would wish to be at sea. My baggage is already gone off to Havre. On my arrival in Virginia I will pay all possible attention to obtain the information you desire relative to your affairs.—Tranquillity is pretty generally restored in this country, and the National assembly are going on well in forming their constitution. It will be difficult for them to form one which will appear the best possible to every mind but they will form a good one, in which liberty and property will probably be placed on a surer footing than they are in England. I imagine they will still be two or three months engaged in this business.—Incertain of the precise moment of my departure, I take the liberty of making this a letter of Adieu for my daughters and myself, and to their assurances of affectionate attachment to Mr. Paradise & yourself to add those also of Dear Madam your most obedt. & most humble servt.,

Th: Jefferson

